CHARLES C. KELLY, II, State Bar No. 122253
MONTANA BAKER, State Bar No. 319491
HERSH & HERSH
A Professional Corporation
601 Van Ness Avenue, Suite 2080
San Francisco, CA 94102-6396
(415) 441-5544

Attorneys for Plaintiffs
ANDREA JONES and A.H.

                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA



ANDREA JONES, an individual and A.H.,       )     Case No. 3:19-cv-00789-JCS
                                                           4:19-cv-0789-HSG
a minor, by and through his Guardian ad     )
Litem Andrea Jones,                         )
                                            )     AMENDED PETITION AND ORDER
                Plaintiffs,                 )     FOR APPOINTMENT OF
                                            )     GUARDIAN AD LITEM
vs.                                         )
                                            )
CITY OF OAKLAND, a municipal                )
corporation; OAKLAND POLICE                 )
DEPARTMENT, a municipal corporation; )
HAROLD CASTRO, individually, and in         )
his capacity as law enforcement officer for )
OAKLAND POLICE DEPARTMENT;                  )
and DOES 1-10, inclusive, individually and )
in their capacities as law enforcement      )
officers and/or personnel for OAKLAND       )
POLICE DEPARTMENT,                          )
                                            )
                Defendants.                 )
                                            )
                                            )

Petitioner states as follows:


       1.      I am a minor of the age of eight years.
       2.      I am about to commence an action in this court against CITY OF OAKLAND, a
            municipal corporation; OAKLAND POLICE DEPARTMENT, a municipal
            corporation; HAROLD CASTRO, individually, and in his capacity as law
                                     -1-
         AMENDED PETITION AND ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM
            enforcement officer for OAKLAND POLICE DEPARTMENT; and DOES 1-10,
            inclusive, individually and in their capacities as law enforcement officers and/or
            personnel for OAKLAND POLICE DEPARTMENT, for violation of my civil
            rights.
       3.       I have no general guardian and no previous petition for appointment of a
            guardian ad litem has been filed in this matter.
       4.       ANDREA JONES whose address is 9518 Las Vegas Avenue, Oakland, CA
            94605, is a competent and responsible person, and fully competent to act as my
            guardian ad litem.
       5.       Said ANDREA JONES is willing to act as guardian ad litem for petitioner, as
            appears by his/her consent attached hereto.


       WHEREFORE, petitioner moves the court for an order appointing ANDREA JONES as
guardian ad litem of petitioner for the purpose of bringing action against City of Oakland, et al.
on the claim hereinabove stated.


DATED: February 22, 2019                      HERSH & HERSH
                                              A Professional Corporation


                                              By /s/ CHARLES C. KELLY, II
                                                CHARLES C. KELLY, II (SBN: 122253)
                                                ckelly@hershlaw.com
                                                MONTANA BAKER (SBN: 319491)
                                                mbaker@hershlaw.com
                                                HERSH & HERSH
                                                A Professional Corporation
                                                601 Van Ness Avenue, Suite 2080
                                                San Francisco, CA 94102-6396
                                                (415) 441-5544
                                                Attorneys for Petitioner




                                             -2-
         AMENDED PETITION AND ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM
2/26/2019
